                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: FAIRLIFE MILK PRODUCTS                           )       MDL No. 2909
MARKETING AND SALES                                     )       Master Case No. 19-cv-3924
PRACTICES LITIGATION.                                   )       Judge Robert M. Dow, Jr.

                          MEMORANDUM OPINION AND ORDER

        For the reasons stated below, the Court appoints Amy E. Keller of DiCello Levit Gutzler

LLC, Melissa S. Weiner of Pearson, Simon & Warshaw, LLP, and Michael R. Reese of Reese

LLP as co-lead interim class counsel in this MDL, for a term of one year, renewal upon application

30 days prior to the expiration of their current term. This case is set for further status hearing on

February 25, 2020, at 10:00 a.m. Please see below for further case management deadlines and

items of note for all counsel of record in this litigation to consider prior to the next status hearing.

I.     Background

        On November 7, 2019, the Court entered an initial status order [35] setting this MDL for

an initial status hearing on November 26, 2019. On November 22, 2019, counsel filed a joint

organization and management plan [61]. As of that date, this MDL consisted of eight separate

actions that had been filed in six jurisdictions across the country. No additional actions have been

added to the MDL. However, counsel have advised the Court [see 73] that on January 3, 2020,

Defendant Coca-Cola Company announced that it has acquired the remaining stake in Defendant

fairlife LLC and now owns 100% of fairlife.

        At the November 26 status hearing, the Court set a schedule for applications to serve as

interim class counsel. Three contenders for leadership positions have emerged: (1) Plaintiffs in

the Michael and Schwartz actions seek the appointment of Bursor & Fisher, P.A. as interim class

counsel, with Wolf Haldenstein as local counsel, and the Animal Legal Defense Fund as
supporting counsel [see 69]; (2) Plaintiffs in the Salzhauer action have put forward three lawyers—

Amy Keller of DiCello Levit Gutzler LLC, Melissa Weiner of Simon & Warshaw LLP, and

Michael Reese of Reese LLP, collectively referred to as the “DPR Group”—as proposed co-lead

interim class counsel [see 70, 71], and (3) Plaintiffs in the Sabeehullah action have requested the

appointment of Syed Ali Saeed of Saeed & Little, LLP as co-lead counsel in a proposed leadership

structure of three co-lead lawyers [see 66]. Counsel for Plaintiffs Ngai, Olivo, and Henderson

have endorsed the DPR Group’s application [see 65, 67, 68]. Counsel for Plaintiff Abowd supports

the inclusion of Saeed & Little in the leadership team [see 66-2].

II.    Legal Standard

       As the Court previously noted [see 35, at 2], the duties for lead counsel are set forth in

Section 40.22 of the MANUAL       FOR   COMPLEX LITIGATION, FOURTH, and are set out below (as

appropriate and tailored to this litigation) in the Court’s formal appointment order. There are many

sound descriptions of the Court’s task in selecting lead counsel in an MDL in the case law and

secondary literature. One of the more helpful (and succinct) of these is Best Practice 3C of the

Duke Law Bolch Institute’s “best practice” manual, which states that “[t]he judge’s primary

responsibility in the selection process is to ensure that the lawyers appointed to leadership positions

are capable and experienced and that they will responsibly and fairly represent all plaintiffs,

keeping in mind the benefits of diversity of experience, skills, and backgrounds.” Bolch Judicial

Institute, Duke Law School, Guidelines and Best Practices for Large and Mass-Tort MDLs 38 (2d

ed. Sept. 2018), available at https://judicialstudies.duke.edu/wp-content/uploads/2018/09/MDL-

2nd-Edition-2018-For-Posting.pdf (“Bolch Guidelines”). In addition, it bears mentioning that

where, as here, Plaintiffs’ counsel expect to seek class certification, the Court must look to Federal

Rule of Civil Procedure 23(g), which states that, in appointing class counsel, the Court




                                                  2
       “(A) must consider:

               (i) the work counsel has done in identifying or investigating potential claims in
               the action;

               (ii) counsel’s experience in handling class actions, other complex litigation, and
               the types of claims asserted in the action;

               (iii) counsel’s knowledge of the applicable law; and

               (iv) the resources that counsel will commit to representing the class;

       (B) may consider any other matter pertinent to counsel’s ability to fairly and adequately
       represent the interests of the class;

       (C) may order potential class counsel to provide information on any subject pertinent to
       the appointment and to propose terms for attorney’s fees and nontaxable costs;

       (D) may include in the appointing order provisions about the award of attorney’s fees or
       nontaxable costs under Rule 23(h); and

       (E) may make further orders in connection with the appointment.”

Fed. R. Civ. P. 23(g).

III.   Discussion

       The Court has undertaken careful review of the applications and supplemental materials

submitted by and in support of the candidates for interim class counsel. While the Court has some

familiarity with a few of the applicants from prior cases, it has supplemented its base of knowledge

through due diligence, including consultation with colleagues who have previously worked with

applicants unknown to the Court. See Bolch Guidelines at 39 (“Judicial colleagues ─ and more

recently special masters ─ are a valuable source of information for a transferee judge about the

competence and professionalism of counsel who have appeared before them”).

       Fortunately, all of the applicants for leadership roles in this MDL appear to be well-

qualified to serve in that capacity. Each has been involved in the investigation of the lawsuits that

form this MDL; each has experience in handling food law and consumer protection cases; each



                                                 3
has experience with MDLs and similar complex litigation; and each appears to have sufficient

staffing and financial resources to launch the litigation, undertake the necessary discovery, and

litigate against well-funded adversaries representing corporations with enormous assets.

       The Michael Plaintiffs note that their counsel “has already demonstrated that it is perfectly

capable of managing this litigation alone, given that its factual and legal investigation resulted in

the first-filed complaint.” [72, at 2.] But the Court does not view the timing of the complaints as

a major factor in selecting appropriate counsel in this instance. The time lag between the filing of

the Michael action (June 11, 2019) and the Salzhauer action (June 13, 2019) was just two days.

And all of the lawsuits followed shortly after the release by the Animal Recovery Mission of videos

that were picked up by media outlets, including both television and newspapers here in Chicago.

See, e.g., “Retailers Remove Fairlife Products after Undercover Video Showing Animal Abuse at

Fair     Oaks      Farms,”        NBC-5      Chicago,       June     5,     2019,      available      at

https://www.nbcchicago.com/news/national-international/fair-oaks-farms-video-jewel-osco-

fairlife-animal-recovery-mission/78807/; “Alleged animal abuse at Fair Oaks Farms under

investigation after activists release graphic video,” Chicago Tribune, June 6, 2019, available at

http://www.chicagotribune.com/business/ct-biz-fair-oaks-farms-alleged-animal-abuse-20190605-

story.html. Although multiple applicants point to prior relationships with animal advocacy groups,

including the group that took the videos, none claims to have had any direct knowledge of the facts

giving rise to this litigation prior to the release of the videos or to have played a role in conducting

the investigation that led to the taking of the videos. In these circumstances, a “first-filed”

argument carries little weight.

       One major difference between the competing proposals is the number of firms or individual

lawyers who would be designated as lead interim class counsel. The Michael Plaintiffs favor the




                                                   4
appointment of a single firm—Bursor & Fisher—as interim class counsel, with two other firms

affiliated as local and supporting counsel. The DPR Group proposes a tripartite arrangement of

co-lead interim class counsel. Saeed & Little asks that it be included within a structure that also

would include three co-leads.

       As this Court previously has observed, the primary concern in appointing leadership of an

MDL is to choose lawyers who will “efficiently and effectively represent the interests of” the

Plaintiffs (In re Dairy Farmers of Am., Inc. Cheese Antitrust Litig., 2013 WL 6050431, at *6 (N.D.

Ill. Nov. 15, 2013)), whether they will be aggregated in a class protected by the strictures of Rule

23 or simply consolidated for pre-trial proceedings under 28 U.S.C. § 1407. One could plausibly

argue, as Bursor & Fisher has, that a “three-firm co-lead structure” is unwieldy and not necessary

to lead this “simple” litigation. On the other hand, diversity of viewpoints between co-lead counsel

might create benefits to the class in the form of creative, out-of-the-box thinking that a single lead

firm could miss.

       Moreover, while the Court agrees that efficiency is important, it believes that the monthly

in camera submission of billing records will create a better check on excessive fees and costs than

counting the number of heads within the leadership structure on the Plaintiffs’ side of the case.

This mechanism has been deployed effectively by MDL transferee judges. While the Court does

not anticipate meeting with CPAs to review the lawyers’ submissions, as has been done in some

of the larger MDLs, tracking the work in the case on a regular basis will enable the Court to assess

whether counsel have honored their commitment to litigate the case efficiently. Of course, even a

smaller MDL like this one will involve several claims and theories of recovery, Plaintiffs situated

from coast-to-coast, and a volume of work that will require the engagement of multiple lawyers at

any given time. Whether those lawyers are concentrated in one firm, with local and supporting




                                                  5
counsel, or spread out among multiple firms acting as co-leads, there is no reason to predict at the

outset any material difference in the hours needed to perform the work. Moreover, adopting

another innovation from experienced MDL judges, the Court’s practice is to appoint MDL

leadership (in class and non-class actions) for one year at a time, renewable upon application 30

days prior to expiration of their current term. See In re: Dealer Management Sys. Antitrust Litig.,

MDL No. 2817, Case No. 18-cv-864, Docket Entry 123, at 5 (N.D. Ill. Apr. 16, 2018) (appointing

interim lead counsel for one-year term); id., Docket Entry 644, at 1 (N.D. Ill. Apr. 24, 2019)

(renewing appointments for another year).

        As noted above, the Court finds the applications of all would-be interim class counsel to

be impressive and has confidence that Plaintiffs will be well-represented in this case. With that

said, leadership still must be selected. On balance, the Court has determined that the cross-

fertilization of ideas from multiple law firms is preferable to a single firm as lead counsel and

confident that it will have in place the safeguards to ensure that a tripartite leadership structure will

not result in duplication of work or other inefficiencies. While all of the applicants “are capable

and experienced” and would “responsibly and fairly represent all plaintiffs,” the DPR Group better

captures “the benefits of diversity of experience, skills, and backgrounds.” Bolch Guidelines at

38 & Best Practice 3C. Accordingly, the Court appoints Amy E. Keller of DiCello Levit Gutzler

LLC, Melissa S. Weiner of Pearson, Simon & Warshaw, LLP, and Michael R. Reese of Reese

LLP as co-lead interim class counsel in this MDL, for a term of one year, renewal upon application

30 days prior to the expiration of their current term. These appointments are personal in nature

and the Court will look to these individuals to accept personal responsibility for performing the

functions designated below. The Court retains discretion to revise the leadership structure of this

MDL upon motion of the currently assigned co-lead counsel, any other counsel of record in the




                                                   6
case, and/or on the Court’s own motion. The Court expects the lawyers tapped for leadership to

assign work as appropriate to the lawyers on the Plaintiffs’ side most capable of performing the

tasks that will advance the litigation. For example, if non-leadership lawyers are best positioned

by virtue of geography (either by having offices or pre-existing client relationships in key

locations) or special skills (including trial experience) to do particular kinds of work, then that

work should be assigned to them.

IV.    Conclusion

       As Plaintiffs’ interim class counsel, the DPR Group shall be generally responsible for

coordinating the activities of Plaintiffs during pretrial proceedings and shall


      1. determine (after such consultation with other counsel as may be appropriate) and
          present (in briefs, oral argument, or such other fashion as may be appropriate,
          personally or by a designee) the position of Plaintiffs on all matters arising during
          pretrial proceedings;
      2. coordinate the initiation and conduct of discovery on behalf of Plaintiffs;
      3. identify witnesses to be noticed for deposition, schedule depositions, and determine the
          lead examiner(s) for each noticed deposition;
      4. ensure compliance with Local Rule 37.2 before filing any discovery motions;
      5. conduct settlement negotiations on behalf of plaintiffs, but not enter binding
          agreements except to the extent expressly authorized;
      6. assign specific litigation-related tasks to other counsel who indicate their willingness to
          work for the common benefit of all Plaintiffs in a manner to ensure that pretrial
          preparation for Plaintiffs is conducted efficiently and effectively and taking into
          account the particular strengths and weaknesses of counsel requesting such
          assignments;
      7. enter into stipulations with opposing counsel as necessary for the conduct of the
          litigation;
      8. prepare and distribute periodic status reports to the parties;
      9. maintain adequate time and disbursement records covering services as interim class
          counsel and submit them for in camera review as directed by the Court;
      10. monitor the activities of co-counsel to ensure that schedules are met and unnecessary
          expenditures of time and funds are avoided; and
      11. perform such other duties as may be incidental to proper coordination of Plaintiffs’
          pretrial activities or authorized by further order of the Court.




                                                  7
It is anticipated that communications from Plaintiffs with the Court typically will be made through

interim class counsel.    However, if other counsel of record for Plaintiffs feel the need to

communicate to the Court a divergent position from that taken or proposed by interim class

counsel, they may do so after serving a copy of the communication on interim class counsel.

       In regard to scheduling, interim class counsel are directed to file a consolidated amended

complaint by March 9, 2020. Defendants are given until April 24, 2020 to answer or otherwise

plead to the consolidated amended complaint. The February 25, 2020 status hearing will serve as

a general case management conference. Interim class counsel are directed to be prepared to discuss

whether a common benefit order should be entered, and all counsel for Plaintiffs are invited to

present their views in the event of any disagreement on the Plaintiffs’ side as to that issue. Unless

the Court orders otherwise at the status hearing, both an ESI protocol and an agreed protective

order should be filed no later than March 25, 2020. As discussed above, in the interest of

promoting the efficient prosecution of this litigation, time and expenses are to be submitted on a

monthly basis starting no later than 60 days after the entry of this order. Interim class counsel are

directed to propose a protocol for implementing this requirement and should consider the proposal

set out in Saeed & Little’s submission [see 66, at 9-10].




Dated: January 22, 2020                               _________________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 8
